Citation Nr: 0032255	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  00-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury, to include cervical intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1971.  
This appeal arises from a March 2000 rating action which 
denied service connection for residuals of a cervical spine 
injury, to include cervical intervertebral disc syndrome.  
The Board of Veterans Appeals (Board) notes that, while the 
RO specifically denied service connection for an issue 
characterized as residuals of a neck and shoulder injury, no 
intrinsic shoulder disability was claimed; rather, the 
shoulder complaints are described as pain radiating down both 
shoulders as a result of the neck injury.  In June 2000, the 
veteran gave testimony at a hearing before a hearing officer 
at the RO, wherein he clarified the nature of his claim for 
service connection as described above.
 

REMAND

In his May 2000 Notice of Disagreement, the veteran requested 
a hearing at the RO.  By letter subsequently that month, the 
RO notified the veteran and his representative of a hearing 
that had been scheduled for him before a hearing officer at 
the RO for a date in late June.  In his early June 2000 
Substantive Appeal, the veteran requested a hearing before a 
Board Veterans Law Judge (VLJ) at the RO.  By letter of mid-
June 2000, the RO notified the veteran that he had been 
placed on a list of persons wishing to appear for a hearing 
before a Board VLJ at the RO, and that he would be notified 
of the time and place of the hearing when a hearing date 
became available.  In late June 2000, the veteran gave 
testimony at a hearing before a hearing officer at the RO.  

By letter of November 2000, the Board requested the veteran 
to clarify whether he wanted a hearing before a Board VLJ at 
the RO or in Washington, D.C., or whether he no longer wanted 
a hearing.  The veteran responded subsequently that month 
that he wanted a hearing before a Board VLJ at the RO.  Under 
the circumstances, this case is REMANDED to the RO for the 
following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Board 
VLJ traveling to the RO for the purpose 
of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.
   
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


